UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-1361


MICHAEL DON AMOS,

                     Plaintiff - Appellant,

              v.

DOUG HENRY BUICK GMC, INC.,

                     Defendant - Appellee,

              and

BILL WELLES, a/k/a William Orson Welles, Jr.,

                     Defendant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Greenville. James C. Dever III, District Judge. (4:18-cv-00028-D)


Submitted: November 5, 2020                                 Decided: November 13, 2020


Before MOTZ and WYNN, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Michael Don Amos, Appellant Pro Se. Jonathan Travis Hockaday, SMITH, ANDERSON,
BLOUNT, DORSETT, MITCHELL & JERNIGAN, LLP, Raleigh, North Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Michael Don Amos appeals the district court’s order and judgment granting

summary judgment to Doug Henry Buick, Inc., and dismissing his complaint under the

Americans with Disabilities Act, 42 U.S.C. §§ 12101 to 12213, with prejudice, and his

claim under Title VII of the Civil Rights Act of 1964, 42 U.S.C. §§ 2000e to 2000e-17,

without prejudice. We have reviewed the record and find no reversible error. Accordingly,

we affirm for the reasons stated by the district court. Amos v. Doug Henry Buick GMC,

Inc., No. 4:18-cv-00028-D (E.D.N.C. Mar. 2, 2020). We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                                AFFIRMED




                                             3